SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported): August 4, CSX CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 1-8022 62-1051971 (Commission File No.) (I.R.S. Employer Identification No.) 500 Water Street, 15th Floor, Jacksonville, FL32202 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (904) 359-3200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On August 4, 2008, IVS Associates, Inc., the inspector of election for CSX’s 2008 annual meeting of shareholders, provided the votes withheld for each director nominee.This information is set forth below. CSX Nominee Votes For Votes Withheld Donna Alvarado 289,484,637 5,823,518 Elizabeth E. Bailey 121,616,420 5,828,336 John B. Breaux 288,276,159 5,936,196 Steven T. Halverson 132,288,805 5,650,485 Edward J. Kelly, III 289,342,513 5,965,642 Robert D. Kunisch 120,061,421 5,722,271 John D. McPherson 289,502,300 5,805,855 David M. Ratcliffe 288,342,970 5,808,773 William C. Richardson 129,365,392 5,756,423 Frank S. Royal 129,715,745 7,067,133 Donald J. Shepard 289,477,087 5,831,069 Michael J. Ward 288,896,892 6,411,263 TCI Group Nominee Votes For Votes Withheld Christopher Hohn 130,506,157 28,155,134 Alexandre Behring 159,839,867 1,638,900 Gilbert H. Lamphere 170,353,891 523,610 Timothy T. O’Toole 147,824,964 19,140,262 Gary L. Wilson 82,543,104 75,022,386 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CSX CORPORATION By: /s/ Ellen M. Fitzsimmons Ellen M. Fitzsimmons Senior Vice President–Law and Public Affairs, General Counsel and Corporate Secretary Date: August 5, 2008
